Title: John Quincy Adams to John Adams, 21 March 1780
From: Adams, John Quincy
To: Adams, John



Hond. Sir
Passy March 21st 1780

I yesterday asked Mr. Pechigny if he thought it would do brother Charles any good to begin upon Latin at present, he answered me, that on the contrary, that he thought that it would spoil his taste for it; That he must conjugate verbs about a month, and then he might begin upon Latin, he desired me to ask you if you thought his proposition good and if you should he would Set Brother Charles upon conjugating verbs immediately, and if you Should not he would keep him upon Latin. Please to give my respects to Messrs. Dana and Thaxter. I am your dutiful and affectionate Son,

John Quincy Adams

